Citation Nr: 0808587	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-38 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin 
disorders/tumors to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the benefits sought on appeal.  
Later the case was transferred to the RO in Pittsburgh, 
Pennsylvania.  The veteran currently resides in the 
Commonwealth of Australia.

The issue of entitlement to service connection for skin 
disorders/tumors, to include as due to Agent Orange exposure, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The veteran has PTSD due to traumatic experiences in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim for service connection for PTSD.

II.  Service Connection for PTSD

The veteran claims entitlement to service connection for PTSD 
due to traumatic stressors experienced in service associated 
with his service on a submarine, the USS Pickerel.  

Service connection may be established for a disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(d)(f) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, in the absence of clear and 
convincing evidence to the contrary, and the claimed 
stressor(s) is related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to the actual occurrence, and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory and consistent with his circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. § 
1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); 38 C.F.R. § 3.304(d)(f).  

The definition of "engaged in combat with the enemy" is 
that the veteran is required to have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality; but does not include cases in which a 
veteran was merely serving in a general "combat area" or 
"combat zone" without their personal participation in 
combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).  

Participation in combat is a determination that is to be made 
on a case-by-case basis, and requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See Id.; Moran v. Principi, 17 Vet. App. 
149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004).  That determination must be based on 
consideration of all evidence of record in each case, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence, and applying the 
benefit-of-the-doubt standard if the evidence is in 
equipoise.

When a determination is made that the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held that in view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional.  Cohen, supra at 142, citing 
West, 7 Vet. App. 70 (1994).  Further, the Court in Cohen 
noted that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

One of the veteran's claimed stressors involves a personal 
attack.  If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence are described in 38 C.F.R. § 3.304(f)(3), and 
include evidence of behavior changes following the attack.  
38 C.F.R. § 3.304(f)(3) (2007)).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

In this case, the veteran's DD Form 214 shows that during his 
active service from March 1966 to December 1969, he served 
approximately three years and five months of foreign and sea 
service.  That form also shows that the veteran's military 
occupation specialty was electrical repairman.  The DD form 
214 and other service personnel records show that the veteran 
received the Vietnam Service Medal, which was granted for 
service in 1966 (October 21 to 27, 1966) and in 1968 (May 10 
to 21, 1968) on the submarine USS PICKEREL in the Vietnam 
area of operations.  The veteran is not claiming that any 
stressors occurred in Vietnam, and there is no evidence to 
indicate that he served in Vietnam at any time.  

The evidence does not show that the veteran participated in 
actual combat with the enemy and he does not claim to have 
done so.  In this regard, the veteran is not shown to have 
received commendations or awards that would warrant the 
conclusion that he participated in combat, see VAOPGCPREC 12-
99 at para. 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1, Part VI, para. 
11.38(b)(1); and there is no other evidence sufficient to 
show participation in combat.  

Service personnel records do indicate that the veteran served 
on the USS PICKEREL from September 1966 to October 1969.  
Published material on file shows that the USS PICKEREL's 
duties in the fall of 1966 included operations in the Vietnam 
combat zone at Yankee Station.  That material also shows that 
in January 1968, the USS PICKEREL left Hawaiian waters for 
the Orient before returning to Yankee Station in May 1968.  
Following service there in the Combat Zone, the vessel 
returned to Hawaii via Japan, arriving at Pearl Harbor in 
July 1968.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Furthermore, the Board notes that the Court has held that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  Cohen, 10 Vet. App. at 140; West v. Brown, 7 
Vet. App. 70, 77 (1994).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  West, Zarycki and Doran cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which 
has now been revised as to "Evidence of Stressors in Service" 
to read, in part, ... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

The veteran has stated that he experienced several stressors 
during service that caused his PTSD.  A statement from the 
veteran dated in October 2000 lists a number of claimed 
stressors associated with the veteran's service on the USS 
PICKEREL.  Of these, the Board finds one in particular to be 
explicitly verified by the record.  The veteran reported that 
he was attacked by shipmates who hit him and threatened to 
kill him if he reported them.  He reported that after the 
attack he had to seek medical treatment from the ship's 
corpsman.  

Service medical records show that the veteran was treated 
onboard the USS PICKEREL in February 1968.  The treatment 
record noted that the veteran was attacked two days before, 
and was kicked in the back and buttocks.  He was treated for 
back complaints.  The Board notes that service medical 
records do not contain indications of any psychiatric 
complaints or findings; and on separation examination in 
November 1969, the psychiatric clinical evaluation was 
normal.  

Based on the above discussion, the Board finds that there is 
credible supporting evidence that the claimed in-service 
stressor-the attack by shipmates-occurred.  The Board also 
finds that there is a link, established by medical evidence, 
between the veteran's current diagnosis of PTSD, and that in-
service stressor.  In an August 2000 statement, Oleh Kay, 
MBBS (Bachelor of Medicine and Bachelor of Surgery), FRANZCP 
(Fellow of the Royal Australian and New Zealand College of 
Psychiatrists), diagnosed PTSD and provided an opinion 
linking the PTSD to episodes of being assaulted by fellow 
seamen on the submarine; and to other episodes including 
being caught in a riot in his home port in Japan, and 
experiencing an uncontrolled descent in the submarine.

In a June 2007 statement, Dr. Kay again diagnosed PTSD and 
provided an opinion linking episodes of bullying on board the 
submarine to the diagnosis of PTSD.  The service medical 
evidence of a physical attack confirms the stressor, which 
Dr. Kay, a psychiatrist, linked to the veteran's PTSD.
 
Thus, the evidence shows that the veteran does have a 
diagnosis of PTSD, and also shows that this has been found to 
be related to the verified stressor discussed above.  Dr. Kay 
also linked the diagnosis to other episodes which Dr. Kay 
noted were contained in a separate statement by the veteran.  
Dr. Kay noted that the other episodes included a number of 
occasions during service off Vietnam, which caused the 
veteran to be particularly fearful and feeling he was about 
to die; and adverse experiences when on shore leave.  Dr. Kay 
noted that one instance was when the submarine suffered an 
uncontrolled steep angle descent and emergency steep angle 
ascent to the surface.  There are credible lay statements 
attesting to the occurrence of such an incident, and a 
similar type of emergency incident, during the period the 
veteran served on the submarine.  

Regarding shore leave stressor incidents, the veteran 
described an incident in which he and others were caught 
onshore in Japan during a protest involving about 20, 000 
Japanese protestors.  He stated that he and other sailors 
were forced to run and hide, and that two sailors were 
attacked and beaten to death.  While this episode has not 
been explicitly verified, the Board notes that published 
sources verify generally that Japanese protests occurred at 
U.S. bases in Japan during the Vietnam War to include in the 
late 1960s.  The Board finds the veteran's account to be 
credible with respect to the claimed shore leave incident, 
which Dr. Kay cited as linked to the veteran's PTSD.

The evidence of record is at least in relative equipoise.  
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that PTSD was incurred in service.  38 
U.S.C.A. § 5107.   In light of the foregoing, service 
connection for PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304.

   
ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

Review of the claims file reveals that further RO action is 
necessary on the claim for service connection for skin 
disorders/tumors, to include as due to Agent Orange exposure.  
The veteran does not claim that he ever served on the land 
mass of the Republic of Vietnam, and there is no evidence 
that he did.  He does, however, claim exposure to various 
toxic substances including Agent Orange while serving on a 
submarine over a three year period.  Therefore the decision 
in Haas v. Nicholson, 20 Vet. App. 257 (2006) (Service in the 
Republic of Vietnam must be read to include service near the 
shores of Vietnam without regard as to whether there was an 
actual visitation to the land mass of Vietnam.), which is 
currently stayed, is not relevant here.  Also the legal 
presumption, which provides that a veteran who served in the 
Republic of Vietnam during the Vietnam Era be presumed to 
have been exposed during such service to an herbicide agent 
(i.e., Agent Orange), is not for application. 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

Notwithstanding the limitations above with respect to 
presumptions, the veteran is not precluded from establishing 
service connection with proof of actual direct causation, 
i.e., that his exposure to Agent Orange (or other toxic 
substances) led to the development of the claimed skin 
disorders/tumors after service.  See Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994).

Service medical records include a note dated in April 1968, 
in which the treatment provider noted that the veteran had a 
rash on his trunk.  Post-service private treatment records 
beginning in the 1990s record various skin symptomatologies, 
including carcinoma pathologies.  

In an August 2000 statement, Kurt Gebauer, a Fellow of the 
Australasian College of Dermatologists, noted a past history 
significant for melanoma excision and several basal cell 
carcinomas treatment.  Dr. Gebauer noted that examination 
showed significant actinic damage and multiple solar 
keratosis.  It was also noted that the veteran had a new 
basal cell carcinoma treated by curettage on the left 
clavicle.  Dr. Gebauer noted that the "Australian Department 
of Veterans Affairs had acknowledged that seborrheic 
dermatitis is linked to PTSD through psychological 
mechanisms."  

A November 2000 statement from Michael P. Daly,  MB (Bachelor 
of Medicine), MRCP (Membership of the Royal Colleges of 
Physicians), FRACP (Fellow of the Royal Australian College of 
Psychiatrists), is the result of a request by the Washington, 
DC RO for the veteran to be examined in Australia for his 
claimed PTSD.  In that statement, after concluding a 
discussion of the veteran's psychiatric condition, Dr. Daly 
opined, without providing a rationale, that the veteran's 
chronic tinea pedia was a service related condition.

The report of a February 2001 VA examination shows that the 
veteran reported a history of exposure to Agent Orange during 
service in the Vietnam Era, and exposure to various other 
toxic substances while serving on a submarine over a three 
year period.  The examiner actually noted "exposure to Agent 
Orange in Vietnam," however, the veteran does not claim and 
there is no evidence otherwise, that the veteran has served 
on the land mass of the Republic of Vietnam.  The record 
clearly indicates that he served on the USS PICKEREL in the 
deep waters off the coast of Vietnam.  

The February 2001 VA examination report noted findings 
listing a number of skin conditions present.  In an 
associated report of examination by a plastic surgeon, dated 
in March 2001, that physician also noted the presence of skin 
conditions.  Neither of these records contain an opinion as 
to the etiology of the diagnosed skin conditions or 
relationship with service. 
  
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  Given that there is evidence of 
a skin condition in service and of current skin disorder(s), 
and given that there is some evidence indicating the two may 
be linked, the RO should arrange for an examination of the 
veteran's skin by a specialist to determine the nature and 
likely etiology of any current skin disorder.  Specifically, 
the examiner should be asked to provide an opinion as to the 
likelihood that any diagnosed skin disorder is related to 
service or to a service-connected disability.  If a malignant 
tumor is diagnosed, the examiner should indicate whether it 
become manifested to a compensable degree within one year of 
separation from active duty so as to be presumed to have been 
incurred during service.  38 C.F.R. § 3.159(c)(4), 3.307, 
3.309 (2007).  

Although some private physicians have indicated a 
relationship, these opinions have not been shown to be based 
on review of the entire record including service medical 
records.  The fulfillment of VA's statutory duty to assist 
the appellant includes providing additional VA examination by 
a specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In short, the Board believes that competent medical evidence 
of record does not adequately address the medical question of 
whether a skin disorder is related to service directly, or 
whether the now service-connected PTSD either caused or 
aggravated any skin disorder.  As such, an examination is in 
order to obtain medical opinions as to these matters.  The 
veteran should be offered an opportunity to provide any 
additional medical records addressing the skin disorder prior 
to examination. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify any 
pertinent medical treatment providers for 
his skin symptoms.  Through appropriate 
means, seek to obtain any identified 
medical records not already of record.

2.  After obtaining any available records 
by the action above, afford the veteran a 
VA skin examination in order to determine 
the nature and etiology of any 
dermatological disorders.  All 
appropriate studies should be performed 
and all findings should be set forth in 
detail.  The claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact 
should be so indicated in the examination 
report.

After reviewing the available medical 
records and examining the appellant, the 
examiner provide a diagnosis for any skin 
condition found.  For each such disorder 
diagnosed, the examiner should render an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that such disorder is related 
to (due to or aggravated by) injury or 
disease incurred during active service, 
or related to a service-connected 
disorder such as PTSD.  The examiner 
should comment on service medical records 
showing rash symptomatology in service 
and on opinions contained in statements 
from Dr. Gebauer and Dr. Daley in August 
and November 2000, respectively.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for entitlement to 
service connection for skin 
disorders/tumors, to include as due to 
Agent Orange exposure.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purposes of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


